Title: From George Washington to Gustavus Scott, 17 May 1795
From: Washington, George
To: Scott, Gustavus


          
            Sir
            Philadelphia 17th May 1795
          
          I have been duly favored with your letter of the 11th instt. I thank you for bringing the negotiation with Mr Peter to a close, & for effectuating the transfer of the remaining lots in square No. ⟨21⟩ to me agreeably thereto. Mr Lear will make the first payment therfor, according to contract.
          I am much obliged by your kind enquiry into the value of the land I hold on Difficult run, although the communication respecting it has come too late, if a gentleman to whom I had made an offer of it, accedes to my terms. ⟨Your⟩ offer to assist me in the disposal of the land was friendly, & I feel grateful for it. With esteem I am Sir Your most Obedt Serv⟨t⟩.
          
            Go: Washington
          
        